DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/13/2019, 11/06/2019, and 11/04/2020 were considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamping ring closure in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
The abstract of the disclosure is objected to because of undue length. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the limitation “a circular cylindrical container” in line 3, is indefinite because limitation makes it unclear to whether the container is the same as the 
Claim 3 recites the limitation "the outer faces of walls of the cylinder jacket surface and/or the base of the container" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, the limitation “a circular cylindrical container” in line 14, is indefinite because limitation makes it unclear to whether the container is the same as the circular cylindrical container in claim 4, line 8 and/or the container in claim 1.  For the purpose of examination, all of the limitations will be interpreted to refer to the same container.
Claims 5-9 are rejected due to being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-9 are rejected, as far as they are definite, under 35 U.S.C. 103 as being unpatentable over Stadler (DE 102007003972) in view of Emmer (US 6220310) and further in view of Applicant Admitted Prior Art (AAPA).
Stadler discloses a device (10) for evacuating a container (20) which contains a pasty liquid, so as to avoid air inclusions or bubbles in the liquid during filling of the container with the liquid, and/or to eliminate air between the material surface of the liquid contained in the container and a barrel follower plate until the barrel follower plate makes contact with the liquid surface when the barrel follower plate is inserted into the container prior to removal of the liquid (paragraphs 0004 and 0005), the device comprising: a cover assembly (40, 50, 60) which is designed to close an opening in a container (20) in a vacuum-tight manner (by 40, 50, 60), the cover assembly including an outer face (upper face of 40) and a connection device (120) arranged on the outer face of the cover assembly (figure 3), the connection device configured to be connected to a first evacuation pump (would be the vacuum source, see paragraphs 0011, 0018); and 
wherein the interior of the container has a cylindrical inner contour (against which 50, 60 slide), the cover assembly including a follower plate (40) with a seal (50, 60) that is arranged on a periphery (50, 60 are arranged on a lower surface of 40, including the outer periphery of the lower face) of the follower plate and is adapted so as to be able to be inserted into the cylindrical inner contour of the container to seal around the periphery (as seen in figs. 1, 3), the follower plate is adapted to be moveably guided in a translationally vertical downward manner by a guide along a cylinder axis of the container when the container (actuator shaft 30 guides 40 and has a vertical axis along 
Stadler does not disclose a collapse avoidance apparatus configured to surround at least one region of an outer face of a wall of the container with a seal surrounding the region and to connect to the outer face of the wall in a vacuum-tight manner, and to form together with the outer face of the wall a vacuum-tight collapse avoidance chamber, which collapse avoidance chamber has a connection device designed to connect a second evacuation pump, such that, when the collapse avoidance chamber is evacuated, the vacuum therein acts upon the outer face of the wall; wherein the collapse avoidance apparatus is adapted to regions of the outer face of the wall of a circular cylindrical container; wherein the container includes a cylinder jacket surface and a base, the collapse avoidance apparatus adapted to regions of the outer faces of walls of the cylinder jacket surface and/or the base of the container; wherein the collapse avoidance apparatus is configured to stand on a level floor and includes an overall vacuum-tight side wall assembly of the collapse avoidance chamber and an overall vacuum-tight base wall assembly which connects around the full periphery to the bottom edge of the side wall assembly in a vacuum-tight manner, the side wall assembly includes an inner face in the form of a circular cylinder jacket surface, the side wall assembly has a vertically oriented cylinder axis, an inner diameter which is at least as great as the diameter of the circular cylindrical container, and a height which is approximately as great as the height of the circular cylindrical container.

It would have been obvious to one having ordinary skill in the art to modify the invention of Stadler, to include a collapse avoidance apparatus configured to surround at least one region of an outer face of a wall of the container with a seal surrounding the region and to connect to the outer face of the wall in a vacuum-tight manner, and to form together with the outer face of the wall a vacuum-tight collapse avoidance chamber, which collapse avoidance chamber has a connection device designed to connect a second evacuation pump, such that, when the collapse avoidance chamber is evacuated, the vacuum therein acts upon the outer face of the wall; wherein the collapse avoidance apparatus is adapted to regions of the outer face of the wall of a circular cylindrical container; wherein the container includes a cylinder jacket surface and a base, the collapse avoidance apparatus adapted to regions of the outer faces of walls of the cylinder jacket surface and/or the base of the container; wherein the collapse avoidance apparatus is configured to stand on a level floor and includes an 
Regarding claims 8-9, Stadler is silent as to the barrel container holding the medium 70 being a sheet steel lidded barrel having a clamping ring closure or is a cylindrical plastic drum.  
However, Applicant’s disclosure (page 1, 2nd paragraph) discloses barrels are known to be typically made of sheet steel or plastic.
Therefore, it would have been obvious to one of ordinary skill in the art to further modify the invention of Stadler, such that the barrel container holding the medium is a circular cylindrical container formed of sheet steel or plastic, in a manner known in the art, to provide an appropriate container, suitable in composition and strength, for holding and dispensing the particular medium under required pressure conditions.

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080023082, US 20140124090, US 20060249535, US 3601285, and DE 19649461 each disclose related barrel pump assemblies for dispensing fluids from bulk containers.  US 5031673, DE 19909826, US 6736172, WO 2018130350, and DE 102016125207 each disclose related jacket like apparatuses which surround a container being filled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MARINA A TIETJEN/Primary Examiner, Art Unit 3799